DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US 2010/0278233 A1).
Consider claim 1, Kobayashi teaches an image encoding apparatus that encodes a plurality of input images (encoding unit 102 in Fig. 1, encoding unit 102 compresses and encodes the video signal output by the camera unit, and outputs an encoded bitstream to the encoded stream recording unit.  [0071] – [0072]), the image encoding apparatus comprising: a receiving unit that receives, from another image encoding apparatus, a first instruction for encoding using a type of reference picture that prohibits referencing to any reference image before the reference picture in inter-frame prediction encoding (in the case where it has been determined that a frame encoded by the encoding unit 102 is to be encoded as a base frame, the base frame setting determination unit 104 outputs base frame setting information to the encoding unit 102 and the base frame setting information transmitting/receiving unit 105. Here, "base frame" refers to a frame that is set to a picture type that enables quick random access by prohibiting references that skip that base frame. In the H.264 encoding standard, "base frame" refers to an IDR picture frame [0073].  When focus adjustment is started by the first image pickup apparatus 100A of the user A at time t3, the base frame information creation determination unit 404 of the first image pickup apparatus 100A determines to set a base frame based on the start of the focus adjustment. The encoding unit 102 of the first image pickup apparatus 100A of the user A then sets the picture type to IDR picture, thereby setting the base frame.  Furthermore, the base frame setting information transmitting/receiving unit 105 of the first image pickup apparatus 100A of the user A transmits base frame setting information to the second image pickup apparatus 100B of the user B and the third image pickup apparatus 100C of the user C. Meanwhile, at time t3, the second image pickup apparatus 100B of the user B, which is currently shooting, receives, via its own base frame setting information transmitting/receiving unit 105, the base frame setting information transmitted by the first image pickup apparatus 100A of the user A. [0138] – [0143].); a determining unit that determines whether or not an image to be encoded, the image being included in the plurality of input images, is to be encoded using the reference picture type (404 of Fig. 4. The base frame information creation determination unit 404 determines whether or not to set a base frame, and in the case where it has been determined that a base frame is to be set, creates base frame setting information for encoding a frame encoded by the encoding unit 102 as a base frame. The base frame setting information is then output to the encoding unit 102 and the base frame setting information transmitting/receiving unit 105.  [0099].  The base frame information creation determination unit 404 of the second image pickup apparatus 100B of the user B then determines to set the base frame by inputting the received base frame setting information. The base frame setting information is then output to the encoding unit 102 of the second image pickup apparatus 100B. Upon doing so, the encoding unit 102 of the second image pickup apparatus 100B of the user B sets the picture type to IDR picture, thereby setting the base frame.  [0138] – [0143]); an encoding unit that generates a reference picture by using a predetermined coding system to perform intra-frame prediction encoding on the image to be encoded, when the receiving unit receives the first instruction, or when the determining unit determines that the image to be encoded is to be encoded using the reference picture type (intra-prediction unit 310. [0085]. The intra-prediction unit 310 uses the restructured image data recorded in the first frame memory 309 to perform an intra-frame prediction process, thereby generating predicted image data.  [0092].  The subtractor 302 subtracts predicted image data from the input image data, and outputs the resulting residual image data to the integer conversion unit 303.  [0087] – [0089].  The second switch 317 is a switch for selecting whether to use the predicted image data generated by the intra-prediction unit 310 or the predicted image data generated by the inter-prediction unit 314 as the predicted image data. In other words, the second switch 317 functions as a selection unit for selecting whether to use intra prediction or inter prediction. The picture type control unit 316 controls the second switch 317 in accordance with the set picture type, thereby selecting the output from the intra-prediction unit 310 or the output from the inter-prediction unit 314. The selected predicted image data is then output to the subtractor 302 and the adder 308. [0095].  Fig. 3.  See also [0138] – [0143]); and a transmitting unit that transmits a second instruction for encoding using the reference picture type to the other image encoding apparatus, when the determining unit determines that the image to be encoded is to be encoded using the reference picture type (Through a similar procedure, the third image pickup apparatus 100C of the user C starts a pan operation at time t7, and as a result, the third image pickup apparatus 100C of the user C and the first image pickup apparatus 100A of the user A, which is currently shooting at time t7, set base frames. Furthermore, the third image pickup apparatus 100C of the user C completes the pan operation at time t8, and as a result, the third image pickup apparatus 100C of the user C and the first image pickup apparatus 100A of the user A, which is currently shooting at time t8, set base frames.  [0138] – [0144]).
Consider claim 2, Kobayashi teaches the image encoding apparatus, further comprising: a camera unit that captures the plurality of input images (camera unit 101 of Fig. 1. The camera unit 101 captures the light from an object and outputs a video signal and camera control information.  [0071] – [0072], [0078] – [0079]), wherein the determining unit determines that the image to be encoded is to be encoded using the reference picture type at a time of starting or ending of zoom of the camera unit, at a time of starting or ending of pan of the camera unit, at a time of starting or ending of tilt of the camera unit, or at a time of starting or ending of autofocus of the camera unit (The base frame setting determination unit 104 outputs skipping reference prohibition information (base frame setting information) that prohibits motion references that skip frames in accordance with, for example, information such as (1) through (7): (1) the start and stop of shooting (recording); (2) the start and stop of movement of the image pickup apparatus itself (motion blur, pan, tilt); (3) changes in the shooting conditions (white balance, exposure, focus, zoom ratio); (4) scene changes; (5) changes in object information; (6) the pressing of the base frame setting button 403; and (7) whether or not base frame setting information has been received by the base frame setting information transmitting/receiving unit 105. [0097]. FIG. 8A shows in the first image pickup apparatus 100A of the user A, the focus is adjusted during the period from times t3 to t5. In the third image pickup apparatus 100C of the user C, a panning operation that changes the direction of the third image pickup apparatus 100C in order to change the photographic composition is carried out from times t7 to t8. Note that focus adjustment control information, zoom operation control information, image processing control information such as white balance and exposure setting values, movement information such as pan/tilt operations, vibration information related to motion blur, and the like are included in the camera control information.  [0120]. See also [0144] – [0145]).
Consider claim 3, Kobayashi teaches the image encoding apparatus, wherein the predetermined coding system comprises H.264/MPEG-4 AVC or H.265/MPEG-H HEVC, and the reference picture comprises an instantaneous decoder refresh picture (with the H.264 standard, when starting playback of encoded data from an IDR picture, it is not necessary to go back and decode image data from before the IDR picture, making it possible to implement playback with quick random access. Furthermore, because skipping the IDR picture and referring to other pictures is prohibited, editing that uses the IDR picture as the cut frame is also possible [0019].  the base frame setting determination unit 104 outputs base frame setting information to the encoding unit 102 and the base frame setting information transmitting/receiving unit 105. Here, "base frame" refers to a frame that is set to a picture type that enables quick random access by prohibiting references that skip that base frame. In the H.264 encoding standard, "base frame" refers to an IDR picture frame. [0073].  See also [0005]).
Consider claim 4, Kobayashi teaches an image encoding apparatus that encodes a plurality of first input images and a plurality of second input images (encoding unit 102 of Fig. 1; [0071] – [0073]), the image encoding apparatus comprising: a determining unit that determines whether or not a first image to be encoded, the first image being included in the plurality of first input images, is to be encoded using a type of reference picture that prohibits referencing to a reference image before the reference picture in inter-frame prediction encoding (base frame information creation determination unit 404 of Fig. 4. The base frame information creation determination unit 404 determines whether or not to set a base frame, and in the case where it has been determined that a base frame is to be set, creates base frame setting information for encoding a frame encoded by the encoding unit 102 as a base frame. The base frame setting information is then output to the encoding unit 102 and the base frame setting information transmitting/receiving unit 105.  [0099].  The base frame information creation determination unit 404 of the second image pickup apparatus 100B of the user B then determines to set the base frame by inputting the received base frame setting information. The base frame setting information is then output to the encoding unit 102 of the second image pickup apparatus 100B. Upon doing so, the encoding unit 102 of the second image pickup apparatus 100B of the user B sets the picture type to IDR picture, thereby setting the base frame.  [0138] – [0143]), and that determines whether or not a second image to be encoded, the second image being included in the plurality of second input images, is to be encoded using the reference picture type (The base frame information creation determination unit 404 of the second image pickup apparatus 100B of the user B then determines to set the base frame by inputting the received base frame setting information. The base frame setting information is then output to the encoding unit 102 of the second image pickup apparatus 100B. Upon doing so, the encoding unit 102 of the second image pickup apparatus 100B of the user B sets the picture type to IDR picture, thereby setting the base frame.  [0138] – [0143]); a first encoding unit that generates a reference picture by using a predetermined coding system to perform intra-frame prediction encoding on the first image to be encoded, when the determining unit determines that the first image to be encoded is to be encoded using the reference picture type, or when the determining unit determines that the second image to be encoded is to be encoded using the reference picture type (intra-prediction unit 310. [0085]. The intra-prediction unit 310 uses the restructured image data recorded in the first frame memory 309 to perform an intra-frame prediction process, thereby generating predicted image data.  [0092].  The subtractor 302 subtracts predicted image data from the input image data, and outputs the resulting residual image data to the integer conversion unit 303.  [0087] – [0089].  The second switch 317 is a switch for selecting whether to use the predicted image data generated by the intra-prediction unit 310 or the predicted image data generated by the inter-prediction unit 314 as the predicted image data. In other words, the second switch 317 functions as a selection unit for selecting whether to use intra prediction or inter prediction. The picture type control unit 316 controls the second switch 317 in accordance with the set picture type, thereby selecting the output from the intra-prediction unit 310 or the output from the inter-prediction unit 314. The selected predicted image data is then output to the subtractor 302 and the adder 308. [0095].  Fig. 3.  See also [0138] – [0143]); and a second encoding unit that generates a reference picture by using a predetermined coding system to perform intra-frame prediction encoding on the second image to be encoded, when the determining unit determines that the second image to be encoded is to be encoded using the reference picture type, or when the determining unit determines that the first image to be encoded is to be encoded using the reference picture type (intra-prediction unit 310. [0085]. The intra-prediction unit 310 uses the restructured image data recorded in the first frame memory 309 to perform an intra-frame prediction process, thereby generating predicted image data.  [0092].  The subtractor 302 subtracts predicted image data from the input image data, and outputs the resulting residual image data to the integer conversion unit 303.  [0087] – [0089].  The second switch 317 is a switch for selecting whether to use the predicted image data generated by the intra-prediction unit 310 or the predicted image data generated by the inter-prediction unit 314 as the predicted image data. In other words, the second switch 317 functions as a selection unit for selecting whether to use intra prediction or inter prediction. The picture type control unit 316 controls the second switch 317 in accordance with the set picture type, thereby selecting the output from the intra-prediction unit 310 or the output from the inter-prediction unit 314. The selected predicted image data is then output to the subtractor 302 and the adder 308. [0095].  Fig. 3.  See also [0138] – [0143]).
Consider claim 5, Kobayashi teaches the image encoding apparatus, further comprising: a first camera unit that captures the plurality of first input images and a second camera unit that captures the plurality of second input images (camera unit 101 of Fig. 1. The camera unit 101 captures the light from an object and outputs a video signal and camera control information.  [0071] – [0072], [0078] – [0079]), wherein the determining unit determines that the first image to be encoded is to be encoded using the reference picture type at a time of starting or ending of zoom of the first camera unit, at a time of starting or ending of pan of the first camera unit, at a time of starting or ending of tilt of the first camera unit, or at a time of starting or ending of autofocus of the first camera unit (The base frame setting determination unit 104 outputs skipping reference prohibition information (base frame setting information) that prohibits motion references that skip frames in accordance with, for example, information such as (1) through (7): (1) the start and stop of shooting (recording); (2) the start and stop of movement of the image pickup apparatus itself (motion blur, pan, tilt); (3) changes in the shooting conditions (white balance, exposure, focus, zoom ratio); (4) scene changes; (5) changes in object information; (6) the pressing of the base frame setting button 403; and (7) whether or not base frame setting information has been received by the base frame setting information transmitting/receiving unit 105. [0097]. FIG. 8A shows in the first image pickup apparatus 100A of the user A, the focus is adjusted during the period from times t3 to t5. In the third image pickup apparatus 100C of the user C, a panning operation that changes the direction of the third image pickup apparatus 100C in order to change the photographic composition is carried out from times t7 to t8. Note that focus adjustment control information, zoom operation control information, image processing control information such as white balance and exposure setting values, movement information such as pan/tilt operations, vibration information related to motion blur, and the like are included in the camera control information.  [0120]. See also [0144] – [0145]), and determines that the second image to be encoded is to be encoded using the reference picture type at a time of starting or ending of zoom of the second camera unit, at a time of starting or ending of pan of the second camera unit, at a time of starting or ending of tilt of the second camera unit, or at a time of starting or ending of autofocus of the second camera unit (The base frame setting determination unit 104 outputs skipping reference prohibition information (base frame setting information) that prohibits motion references that skip frames in accordance with, for example, information such as (1) through (7): (1) the start and stop of shooting (recording); (2) the start and stop of movement of the image pickup apparatus itself (motion blur, pan, tilt); (3) changes in the shooting conditions (white balance, exposure, focus, zoom ratio); (4) scene changes; (5) changes in object information; (6) the pressing of the base frame setting button 403; and (7) whether or not base frame setting information has been received by the base frame setting information transmitting/receiving unit 105. [0097]. FIG. 8A shows in the first image pickup apparatus 100A of the user A, the focus is adjusted during the period from times t3 to t5. In the third image pickup apparatus 100C of the user C, a panning operation that changes the direction of the third image pickup apparatus 100C in order to change the photographic composition is carried out from times t7 to t8. Note that focus adjustment control information, zoom operation control information, image processing control information such as white balance and exposure setting values, movement information such as pan/tilt operations, vibration information related to motion blur, and the like are included in the camera control information.  [0120]. See also [0144] – [0145]).
Consider claim 6, Kobayashi teaches the image encoding apparatus, wherein the predetermined coding system comprises H.264/MPEG-4 AVC or H.265/MPEG-H HEVC, and the reference picture comprises an instantaneous decoder refresh picture (with the H.264 standard, when starting playback of encoded data from an IDR picture, it is not necessary to go back and decode image data from before the IDR picture, making it possible to implement playback with quick random access. Furthermore, because skipping the IDR picture and referring to other pictures is prohibited, editing that uses the IDR picture as the cut frame is also possible [0019].  the base frame setting determination unit 104 outputs base frame setting information to the encoding unit 102 and the base frame setting information transmitting/receiving unit 105. Here, "base frame" refers to a frame that is set to a picture type that enables quick random access by prohibiting references that skip that base frame. In the H.264 encoding standard, "base frame" refers to an IDR picture frame. [0073].  See also [0005]).
Consider claim 7, claim 7 recites the method implemented by the apparatus claimed in claim 1.  Thus, claim 7 is rejected for the reasons as claim 1.
Consider claim 8, claim 8 recites the method implemented by the apparatus claimed in claim 4.  Thus, claim 8 is rejected for the reasons as claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486